ON PETITION FOR REHEARING.
The facts that the petitioner had incorporated as a water company to own, construct, operate and maintain a plant and system for the purpose of supplying the city of 6-8.  Bloomington and vicinity, and the inhabitants thereof with water, and had obtained and accepted a franchise from the county to dam the creek and to lay its water mains in certain highways for that purpose and a franchise from the city to lay its mains in certain streets, which bound it to furnish the city with 650,000,000 gallons of water per year for twenty-five years, and that these lands were being appropriated for use in accomplishing such purposes, warranted an inference that the proposed taking of property would be for a public use. The charter as a corporation and the county franchise would impose a duty to serve the public outside the city which could be enforced by persons desiring such service; and furnishing water to a city with which to extinguish fires, flush streets and sewers, and accomplish other municipal functions is a public purpose. And the public duty and obligation imposed on the corporation by such a charter and franchise to supply water to the inhabitants of Bloomington for all purposes, including domestic use, were not less binding by reason of the contract entered into with the city to furnish such water indirectly, through the pipes owned by the city, and not to make domestic connections directly with its own mains, nor to use its lines for the company's personal or private gain, in competition with the city plant. So long as the inhabitants of the city shall be given a sufficient supply of water from this reservoir at a price fixed by authority of the state, appellee will not be open to the charge of failing to perform its public duty, even though all such water may reach the ultimate consumer *Page 281 
through pipes owned and operated by the city. But if a supply is not furnished, the contract between appellee and the city would afford no defense to either of them against an action to compel performance of the duty of supplying water to the capacity of the plant which the law imposes on a corporation that has accepted such a charter and procured such franchises as appellee is shown to have.
The petition for a rehearing is overruled.